Title: To George Washington from the Massachusetts Council, 28 September 1776
From: Massachusetts Council
To: Washington, George



sir
Watertown Council Chamber Septr 28, 1776

Your Excellency in your Letter of the 19th Instant to the General Assembly of this State, having Mentioned that the Army under your Command were much in want of Camp Utensells, and that you knew not how to procure a Sufficiency, The Council have directed the Commissary General of this State to forward to your Excellency, Two Loads of Iron Potts, which he had in his Store for the Use of the Continental Army which we hope will be agreeable to your Excellency: In case you should have occasion for any more, if you will please to signify it, we will endeavor to procure, and forward them.
We should have sent Tin Kittles, but Tin was not to be obtained. I am with great respect, In the name & behalf of the Council Your Most Humble servant

Walter Spooner

